Per Curiam:
The judgment and order appealed from are reversed, with costs to the appellant, upon the ground that there was no evidence to justify the finding of the jury that the defendant was negligent; and, on the same ground, the motion made by the defendant at the close of the whole case to dismiss the complaint is granted. Judgment ordered accordingly. *920Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Hotchkiss, JJ. Judgment and order reversed, with costs, and complaint dismissed. Order to be settled on notice.